       Case 1:19-cv-03840-WMR Document 293 Filed 04/27/20 Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

JANE DOE 1,

             Plaintiff,
                                                Civil Action No.
v.                                              1:19-cv-03840-WMR

RED ROOF INNS, INC., et al.,

             Defendants.


    NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE OF
          ALL CLAIMS AGAINST CERTAIN DEFENDANTS
      COMES NOW Plaintiff Jane Doe 1 by and through the undersigned

counsel, and files her notice of dismissal without prejudice under Federal Rule

of Civil Procedure 41(a)(1)(A)(i).1

      1.     Plaintiffs voluntarily dismiss all her claims against the following

defendants (the “Dismissed Defendants”):

             a.    Hilton Worldwide Holdings Inc.;

             b.    Hilton Franchise Holding LLC;

             c.    Hilton Domestic Operating Company Inc.;

             d.    Ramada Worldwide Inc.;


1On April 13, 2020, this Court dismissed these defendants without prejudice
with leave to amend. (Dkt. 282.) Plaintiff files this voluntary dismissal under
Rule 41 to avoid any ambiguity regarding dismissal of these defendants.

#3034326v1
      Case 1:19-cv-03840-WMR Document 293 Filed 04/27/20 Page 2 of 4




             e.    La Quinta Worldwide, LLC;

             f.    CorePoint Lodging Inc.;

             g.    CPLG HOL LLC;

             h.    LQ Management, LLC; and

             i.    CPLG Properties, LLC.

     2.      None of the Dismissed Defendants have served an answer or a

motion for summary judgment. See Fed. R. Civ. P. 41(a)(1)(A)(i).

     3.      This case is not a class action under Rule 23, a derivative action

under Rule 23.1, or an action related to an unincorporated association under

Rule 23.2.

     4.      No receiver has been appointed in this case under Rule 66.

     5.      No federal statute requires a court order for dismissal of this case.

     This 27th day of April, 2020.

                               /s/ Tiana S. Mykkeltvedt
                               John E. Floyd
                               Georgia Bar No. 266413
                               floyd@bmelaw.com
                               Manoj S. Varghese
                               Georgia Bar No. 734668
                               varghese@bmelaw.com
                               Tiana S. Mykkeltvedt
                               Georgia Bar No. 533512
                               mykketlvedt@bmelaw.com
                               Amanda Kay Seals
                               Georgia Bar No. 502720
                               seals@bmelaw.com
                                        2
      Case 1:19-cv-03840-WMR Document 293 Filed 04/27/20 Page 3 of 4




                             Michael R. Baumrind
                             Georgia Bar No. 960296
                             baumrind@bmelaw.com

BONDURANT, MIXSON & ELMORE, LLP
1201 West Peachtree Street, N.W., Suite 3900
Atlanta, Georgia 30309
(404) 881-4100 – Telephone
(404) 881-4111 – Facsimile

                             Jonathan S. Tonge
                             jtonge@atclawfirm.com
                             Georgia Bar No. 303999
                             Patrick J. McDonough
                             Georgia Bar No. 489855
                             pmcdonough@atclawfirm.com
                             Trinity Hundredmark
                             Georgia Bar No. 140808
                             thundred@atclawfirm.com

ANDERSEN, TATE & CARR, P.C.
One Sugarloaf Centre
1960 Satellite Boulevard, Suite 4000
Duluth, Georgia 30097
(770) 822-0900 – Telephone
(770) 822-9680 – Facsimile

                     Attorneys for Plaintiff Jane Doe 1




                                       3
      Case 1:19-cv-03840-WMR Document 293 Filed 04/27/20 Page 4 of 4




                       CERTIFICATE OF SERVICE

      I hereby certify that on April 27, 2020, I served a true and correct copy

of the within and foregoing NOTICE OF VOLUNTARY DISMISSAL

WITHOUT PREJUDICE OF ALL CLAIMS AGAINST CERTAIN

DEFENDANTS using the Court’s CM/ECF system, which will automatically

email the document to all counsel of record.

      This 27th day of April, 2020.


                                           /s/ Tiana S. Mykkeltvedt
                                           Tiana S. Mykkeltvedt
                                           Georgia Bar No. 533512




                                       4
